DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received August 17, 2022.  Claim 15 was amended. Claims 17-19 were added.  Claims 1-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 depends from claim 17, which recites the annihilation material contains one or more of naphthyl, perylenyl, phenanthryl, fluoranthenyl, triphenylenyl, pentacenyl, and oxazolyl, but there are specific compounds within claim 18 that do not contain at least one of these groups.  (For example, at least compounds H9, H10, H25, H31 only comprise anthracene and phenyl groups).  Claim 18 recites compounds outside the scope of compounds defined by claim 17, upon which claim 18 depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qui et al. (US 2016/0322582 A1).
Qui et al. discloses example organic electroluminescent elements comprising material “2-7” and material “YD-1” (see par. 151, Table 1 and par. 138-147):

    PNG
    media_image1.png
    196
    378
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    236
    346
    media_image2.png
    Greyscale
.
Instant claim 1 recites an organic electroluminescent element comprising a light emitting layer with a “triplet-triplet annihilation material” and a “thermally activated delayed fluorescence material”.  Qui et al. material “2-7” is identical to instant “thermally activated delayed fluorescence material” “T-3” shown in dependent instant claim 12. Qui et al. material “YD-1” is identical to “triplet-triplet annihilation material” “H-29” shown in dependent instant claim 11.  As materials identical to specifically claimed compounds, the materials of the example embodiments 1 shown in Table 1 (par. 151) are considered to inherently have the properties recited in instant claims 1-4, 8 and 9.  
Regarding instant claim 10, material YD-1 has a tetracene group (see par. 138).  
Regarding claims 13-14, the example 1 embodiments have a light emitting layer that is 30 nm thick (see Table 1, par. 151).
Regarding claim 15, the light emitting layer is formed by co-evaporation (see par. 145).
Regarding claim 16, a light emitting device is formed (see par. 138-147 and Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishide et al. (US 2016/0329512 A1).
Nishide et al. discloses organic electroluminescent device comprising a cathode, an anode, and one or more organic layers (see abstract).   A delayed fluorescent light emitting material is part of a light emitting layer (see par. 55). Disclosed material includes compounds identical to instant “thermally activated delayed fluorescent” compounds of instant claim 12 (see par. 61 and compounds included within par. 87).  See entire disclosed fluorescent compounds for further compounds which are the same structure as claim 12 specific compounds.
	The concentration of the light emitting material used in a light emitting layer is preferably from 0.01-50 % by weight (see par. 127) per instant claims 5-7.  Host material is used in combination with the light emitting material (see par. 128).  Preferable host material includes at least the following (see page 141-142, par. 147):
  
    PNG
    media_image3.png
    141
    248
    media_image3.png
    Greyscale
                        
    PNG
    media_image4.png
    247
    239
    media_image4.png
    Greyscale
.
The above two compounds are identical to instant claim 11 compounds H3 and H40, respectively. The host materials include at least anthracene and pyrene per instant claim 10 and at least pyrene per claim 17.  The above shown anthracene derivative is an isomer of H1 and H2 of instant claim 18 differing only in the bonding position of the naphthyl groups to the anthracene core and per MPEP 2144.09, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  One would be motivated to also use host material with the naphthyl groups bonded at a different bonding position from the shown compound with an expectation of similar properties and similar functionality as a host.
	Regarding claim 19, Nishide et al. teaches compounds at least the same as instant T-2 (see pg. 75, 164), T-30 (see pg. 57), and T-33 (see pg. 6).
Since suitable fluorescent and host materials are disclosed, which are identical to preferred compounds as claimed in instant dependent claims for a light emitting layer, the use of the materials in combination for their known purpose of light emitting layer material would be expected to have property relationships that would naturally flow from the combination per instant claims 1-4, 8, and 9.  While Nishide et al. does not appear to disclose an example device where materials for the light emitting material and host material were selected the same as specifically claimed host and dye compounds (as discussed above) in combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device comprising such a combination of compounds, because Nishide et al. clearly discloses the compounds as suitable for forming a light emitting device.  One would expect to achieve an operational device having the combination of taught materials within the disclosure of Nishide et al. with a predictable result and a reasonable expectation of success.
Regarding claim 14, light emitting layer(s) are disclosed as having a thickness within the range (see par. 165). With respect to claim 15 and a light emitting layer having a thickness of precisely 30 nm, the exact thickness for a light emitting layer does not appear to be discussed specifically by Nishide et al.; however, the combined thickness of light emitting layers may be at least 25 nm per par. 168.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.I.
Regarding claim 15, co-evaporation of materials selected in combination as discussed above for forming a light emitting layer is taught (see par. 165, 168).
Regarding claim 16, a light display device is taught (see par. 1, 2, 10-28, 184).

Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive. 
Regarding the anticipation rejection over Qui, applicant argues the reason for combining materials based upon property relationships, but does not clearly articulate how the materials of the example Qui embodiment would have a different property relationship.  As noted in the rejection, the office submits Qui teaches a combination of materials which are identical in chemical structure to materials specifically claimed by applicant in dependent claims as host and dye.  While Qui may not specifically analyze or discuss the property values of the compounds, the materials are nevertheless comprise a layer of a light emitting device.  It is not seen how applicant’s layered light emitting device structure is distinguished from the structure of Qui.  The office notes that "’Products of identical chemical composition can not have mutually exclusive properties.’ A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”.    Applicant has not clearly set forth evidence instant compounds T3 and H-29 used in the Qui embodiment do not satisfy the property relationship requirement.  Burden is upon applicant to show data that compounds as claimed do not have the required energy levels, since the patent office can not test the compounds the same as disclosed by applicant as suitable host and dye material.  “The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office's inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977)”.  Applicant has not met the burden of showing the Qui combination of materials in a light emitting device does not have the characteristics of the claimed product.  Applicant argues examples having H4 with dye T-12, T-24, or T-73, but does not specifically set forth further information about the “host” in Qui.
Furthermore, applicant sets forth an argument on page 31 about the motivation to select the combination in Qui, but the rejection over Qui is an anticipation rejection and not an obviousness rejection.  An argument with respect to motivation is not persuasive.  The rejection relies upon an example embodiment (see par. 151, Table 1) comprising YD1 and 2-7 of Qui and is not directed to picking and choosing materials from a list.  The example embodiment comprising specific host and dye material the same as claimed by applicant is considered to anticipate the claims in the absence of evidence to the contrary provided by applicant.
Regarding the rejection under 35 U.S.C. 103, applicant argues Nishide does not disclose a compound the same as T-19.  In response, the office submits Nishide is not relied upon solely for the teaching of a compound the same as T-19.  The obviousness rejection over Nishide clearly pointed to compounds within par. 61 and in par. 87 (see office action mailed 6/14/2022, pages 3-4) that contain compounds the same as within instant claim 12.  [See at least the following compounds:  Instant compound T-2 shown in Nishide at pg. 75 and 164, T-3 at Nishide pg. 75, T-30 at Nishide pg. 57, T-33 at Nishide pg. 6, T-35 at Nishide pg. 5, T-36 at Nishide pg. 6, T-76 at Nishide pg. 163, T-80 at Nishide pg. 165, and T-81 at Nishide pg. 163.]
While Nishide may not discuss the property relationships of the “host” and “dye” materials, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).   Nishide clearly teaches compounds the same as claimed host and dye compounds and that the materials are for the purpose of use in a light emitting device.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  The materials are clearly suggested within the reference as suitable for use in a light emitting layer.  Additionally, Nishide clearly teaches numerous “dye” fluorescent materials the same as compounds set forth in applicant’s dependent claim(s).  See at least the following compounds the same as instant T-2 shown in Nishide at pg. 75 and 164, T-3 at Nishide pg. 75, T-30 at Nishide pg. 57, T-33 at Nishide pg. 6, T-35 at Nishide pg. 5, T-36 at Nishide pg. 6, T-76 at Nishide pg. 163, T-80 at Nishide pg. 165, and T-81 at Nishide pg. 163.  Applicant has not established clearly unexpected results over the teachings of Nishide light emitting layer materials that are both commensurate in scope with the breadth of claimed subject matter and commensurate with the fair teachings of Nishide.   
Applicant argues there is no clear motivation from Nishide to arrive at the claimed energy level relationship.  Nishide provides motivation to select compounds the same as “host” and “dye” compounds which comprise applicant’s claimed device for the reason that the Nishide compounds are expressly taught for a light emitting layer of a device.  Compositions of devices according to Nishide would include layers of combined materials the same as materials claimed by applicant even though the reason for combining is different.  Also see MPEP 2112.01 and the discussion of Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) -  “it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties”.
Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements (i.e., light emitting layer material), and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claims are unpatentable as obvious under 35 U.S.C. 103(a), because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. 
The office notes that comparative examples are shown in par. 82 of the instant specification as filed, but none of the comparative device examples are commensurate in scope with the closest prior art.  Also, the “inventive” examples are very specific with respect to composition of a light emitting layer (i.e., concentration) and further components of a device structure whereas none of the claims are as limited in scope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hatakeyama et al. (US 2018/0301629 A1) teaches light emitting devices comprising light emitting materials 1-2676 on page 118 (same as T-101) and 1-401 on page 93 (same as T-100) and anthracene host materials at par. 163 of page 56. The reference is considered relevant to the field of the endeavor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786